Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method for notifying first responders in an active shooter emergency at a site, the site comprising a plurality of active shooter emergency panic actuators, the method comprising: receiving a notification of an activation of a first panic actuator at the site, wherein the notification of the activation comprises a first location in of the activated first panic actuator at the site during the activation of the first panic actuator; in response to receiving the notification, issuing an identity verification request to the activated first panic actuator, in response to the identity verification request being satisfied: sending first alarm event data associated with the activated first panic actuator to a remote dispatch and monitor station, and a plurality of first responders, wherein the first alarm event data comprises: a location of the site, and the first location, and, delivering an emergency alarm notification to at least the first location; receiving a notification of an activation of a second panic actuator at the site, wherein the second panic actuator is located at a different location than the first location, and wherein the notification of the activation comprises a second location in of the activated second panic actuator at the site during the activation of the second panic actuator; and in response to receiving the notification, sending second alarm event data associated with the activated second panic actuator to: the remote dispatch and monitor station, and a plurality of first responders, wherein the second alarm event data comprises: the location of the site, and the second location; and, delivering an emergency alarm notification to at least the second location.

As per claim 13, 
A system for notifying first responders in an active shooter emergency at a site, the site comprising a plurality of active shooter emergency panic actuators comprising: a first panic actuator at the site, wherein the first panic actuator is configured to be activated, wherein the first panic actuator is configured to generate a notification that comprises a first location of the activated first panic actuator at the site during the activation of the first panic actuator; a first strobe configured to deliver an emergency alarm notification to at least the first location in response to the first panic actuator being activated; a second panic actuator at the site, wherein the second panic actuator is configured to be activated, wherein the second panic actuator is configured to generate a notification that comprises a second location of the activated second panic actuator at the site during the activation of the second panic actuator; a second strobe configured to deliver an emergency alarm notification to at least the second location in response to the second panic actuator being activated; a control panel configured to: attempt to satisfy a received identity verification request associated with the activated first panic actuator, and in response to satisfying the identity verification request, send first alarm event data associated with the activated first panic actuator to: a remote dispatch and monitor station, and a plurality of first responders, wherein the first alarm event data comprises a location of the site, and the first location, wherein the control panel is further configured to send second alarm event data associated with the activated second panic actuator to the remote dispatch and monitor station, and a plurality of first responders in response to the second panic actuator being activated, wherein the second alarm event data comprises the location of the site, and the second location.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    McNutt et al. (US 2019/0122534) and (US 2016/0086481) shows a method and system for notifying first responder in an emergency at a site having panic button. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 13, respectively, including: 
As per claim 1, 
the method comprising: receiving a notification of an activation of a first panic actuator at the site, wherein the notification of the activation comprises a first location in of the activated first panic actuator at the site during the activation of the first panic actuator; in response to receiving the notification, issuing an identity verification request to the activated first panic actuator, in response to the identity verification request being satisfied: sending first alarm event data associated with the activated first panic actuator to a remote dispatch and monitor station, and a plurality of first responders, wherein the first alarm event data comprises: a location of the site, and the first location, and, delivering an emergency alarm notification to at least the first location; receiving a notification of an activation of a second panic actuator at the site, wherein the second panic actuator is located at a different location than the first location, and wherein the notification of the activation comprises a second location in of the activated second panic actuator at the site during the activation of the second panic actuator; and in response to receiving the notification, sending second alarm event data associated with the activated second panic actuator to: the remote dispatch and monitor station, and a plurality of first responders, wherein the second alarm event data comprises: the location of the site, and the second location; and, delivering an emergency alarm notification to at least the second location.

As per claim 13, 
the site comprising a plurality of active shooter emergency panic actuators comprising: a first panic actuator at the site, wherein the first panic actuator is configured to be activated, wherein the first panic actuator is configured to generate a notification that comprises a first location of the activated first panic actuator at the site during the activation of the first panic actuator; a first strobe configured to deliver an emergency alarm notification to at least the first location in response to the first panic actuator being activated; a second panic actuator at the site, wherein the second panic actuator is configured to be activated, wherein the second panic actuator is configured to generate a notification that comprises a second location of the activated second panic actuator at the site during the activation of the second panic actuator; a second strobe configured to deliver an emergency alarm notification to at least the second location in response to the second panic actuator being activated; a control panel configured to: attempt to satisfy a received identity verification request associated with the activated first panic actuator, and in response to satisfying the identity verification request, send first alarm event data associated with the activated first panic actuator to: a remote dispatch and monitor station, and a plurality of first responders, wherein the first alarm event data comprises a location of the site, and the first location, wherein the control panel is further configured to send second alarm event data associated with the activated second panic actuator to the remote dispatch and monitor station, and a plurality of first responders in response to the second panic actuator being activated, wherein the second alarm event data comprises the location of the site, and the second location.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689